Opinion by
White, J.
§ 688. Verdict must correspond to the charge, and in assumpsit it must assess the damages. Where the court charged the jury, “If the jury find from the evidence the goods were shipped according to defendant’s instructions, they will find for the plaintiff the value of the goods sold. If they find from the evidence the goods were- not shipped according to defendant’s instructions, they will find for the defendant;” and the verdict was, “We, the jury, find for the plaintiff,” without stating or specifying any amount or sum, held, the verdict is not in conformity with the charge of the court, nor is it of such a character that it can or would be rendered certain *378by reference to the pleadings. A verdict for plaintiffs in assumpsit, without assessing any damage, is not good. [Ames v. Sloat, Wright’s Ohio R. 577.]
March 23, 1878.
Reversed and remanded.